Name: Commission Implementing Regulation (EU) No 1049/2014 of 30 July 2014 on technical characteristics of information and publicity measures pursuant to Regulation (EU) NoÃ 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management
 Type: Implementing Regulation
 Subject Matter: European construction;  cooperation policy;  marketing;  social affairs;  international law;  EU finance;  EU institutions and European civil service;  migration;  technology and technical regulations
 Date Published: nan

 7.10.2014 EN Official Journal of the European Union L 291/9 COMMISSION IMPLEMENTING REGULATION (EU) No 1049/2014 of 30 July 2014 on technical characteristics of information and publicity measures pursuant to Regulation (EU) No 514/2014 of the European Parliament and of the Council laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, prevention and combating crime and crisis management THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 514/2014 of the European Parliament and of the Council of 16 April 2014 laying down general provisions on the Asylum, Migration and Integration Fund and on the instrument for financial support for police cooperation, preventing and combating crime, and crisis management (1), and in particular Article 53(5) thereof, Whereas: (1) Regulation (EU) No 514/2014 lays down general provisions for the implementation of the Asylum, Migration and Integration Fund and the instrument for financial support for police cooperation, preventing and combating crime, and crisis management. (2) It is necessary to ensure that the financial support of the Union is visibly acknowledged so that the role played by the Union in funding programmes may become more widely known. Information and publicity measures should thus contain specific information indicating the involvement of the Union, including the emblem of the Union. For the sake of consistency, the emblem of the Union should appear in a standard format. (3) The United Kingdom and Ireland are bound by Regulation (EU) No 514/2014 and are as a consequence bound by this Regulation. (4) Denmark is not bound by Regulation (EU) No 514/2014 nor by this Regulation. (5) In order to allow for the prompt application of the measures provided for in this Regulation and not delay the approval of the national programmes, the Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union. (6) The measures provided for in this Regulation are in accordance with the opinion of the Asylum, Migration and Internal Security Funds Committee, HAS ADOPTED THIS REGULATION: Article 1 Technical characteristics of information and publicity for the project All information and publicity measures aimed at beneficiaries, potential beneficiaries and the general public shall include: (a) the emblem of the European Union, in accordance with the graphic standards set out in the Annex, and a reference to the European Union; (b) a reference to the Fund supporting the project as indicated in the Annex; (c) a statement chosen by the responsible authority, highlighting the added value of the contribution from the European Union. For small promotional items points (a) and (c) shall not apply. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 150, 20.5.2014, p. 112. ANNEX INSTRUCTIONS CONCERNING THE EMBLEM AND DEFINITION OF THE STANDARD COLOURS SYMBOLIC DESCRIPTION Against a background of blue sky, twelve golden stars form a circle representing the union of the peoples of Europe. The number of stars is fixed, twelve being the symbol of perfection and unity. For full details and guidance, see http://ec.europa.eu/dgs/communication/services/visual_identity/pdf/use-emblem_en.pdf 1. HERALDIC DESCRIPTION On an azure field a circle of twelve golden mullets, their points not touching. 2. GEOMETRIC DESCRIPTION The emblem has the form of a blue rectangular flag of which the fly is one and a half times the length of the hoist. Twelve gold stars situated at equal intervals form an invisible circle whose centre is the point of intersection of the diagonals of the rectangle. The radius of the circle is equal to one third of the height of the hoist. Each of the stars has five points which are situated on the circumference of an invisible circle whose radius is equal to one eighteenth of the height of the hoist. All the stars are upright, i.e. with one point vertical and two points in a straight line at right angles to the mast. The circle is arranged so that the stars appear in the position of the hours on the face of a clock. Their number is invariable. 3. REGULATION COLOURS The emblem is in the following colours: PANTONE REFLEX BLUE for the surface of the rectangle; PANTONE YELLOW for the stars. Four-colour process If the four-colour process is used, recreate the two standard colours by using the four colours of the four-colour process. PANTONE YELLOW is obtained by using 100 % Process Yellow. PANTONE REFLEX BLUE is obtained by mixing 100 % Process Cyan and 80 % Process Magenta. 4. INTERNET In the web-palette PANTONE REFLEX BLUE corresponds to colour RGB:0/0/153 (hexadecimal: 003399) and PANTONE YELLOW to colour RGB:255/204/0 (hexadecimal: FFCC00). 5. MONOCHROME REPRODUCTION PROCESS Using black, outline the rectangle in black and print the stars in black on white. Using blue (Reflex Blue), use 100 % with the stars reproduced in negative white. 6. REPRODUCTION ON A COLOURED BACKGROUND If there is no alternative to a coloured background, put a white border around the rectangle, the width of the border being 1/25th of the height of the rectangle. 7. APPLICATION OF TEXT ABOUT ACKNOWLEDGEMENT OF EU FUNDING Basic rules The minimum height of the EU emblem shall be 1 cm. The name of the European Union shall always be spelled in full. The typeface to be used in conjunction with the EU emblem can be any of the following: Arial, Calibri, Garamond, Trebuchet, Tahoma, Verdana. Italic and underline variations and the use of font effects is not allowed.  The positioning of the text in relation to the EU emblem is not prescribed in any particular way but the text should not interfere with the emblem in any way.  The font size used should be proportionate to the size of the emblem.  The colour of the font should be reflex blue (same blue colour as the EU flag), black or white depending on the background.